Per Curiam.  Petitioners request permission to seek post-conviction relief, alleging that they were convicted of rape and illegally sentenced under Act 620 of 1981, which went into effect after the commission of the offense. Our review of the record reflects petitioners are in error. The jury was given instructions and verdict forms showing the correct range of punishment — five to fifty years or life — provided in Act 280 of 1975, which was in effect when the crime was committed. Accordingly, we deny the petition.